                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 11/20/2019
------------------------------------------------------------------X
                                                                   :
The District Council of New York City and Vicinity :
of the United Brotherhood of Carpenters and                        :
Joiners of America,                                                :      1:19-cv-10654-GHW
                                              Petitioner,          :
                                                                   :             ORDER
                              -against-                            :
                                                                   :
Infinity Management Corp., Tash Management                         :
Corp.,                                                             :
                                                                   :
                                              Respondents. :
                                                                   X
------------------------------------------------------------------
GREGORY H. WOODS, District Judge:
         On November 18, 2019, Petitioner, the District Council of New York City and Vicinity of

the United Brotherhood of Carpenters and Joiners of America, filed a petition to confirm an

arbitration award. Dkt. No. 1. Proceedings to confirm an arbitral award must be “treated as akin to

a motion for summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 108 (2d Cir. 2006).

Accordingly, it is hereby ORDERED that Petitioner shall file and serve a statement pursuant to

Local Civil Rule 56.1 and any additional materials with which it intends to support the petition,

including any affidavits or declarations attesting that the exhibits to the petition are true and correct

copies of what they purport to be, no later than December 4, 2019. Respondents’ opposition is due

by December 25, 2019. Petitioner’s reply, if any, is due by January 8, 2020.

         Petitioner is directed to serve the petition and supporting materials upon respondent by

November 27, 2019 and to file an affidavit of such service with the Court by December 1, 2019.


                     SO ORDERED.
 Dated: November 20, 2019                                      __________________________________
 New York, New York                                                     GREGORY H. WOODS
                                                                       United States District Judge
